Citation Nr: 0430387	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a hip disability.  

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a kidney disability, to 
include glomerulonephritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1954 to June 1956.

In a December 1974 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois denied the veteran's claim of entitlement to service 
connection for glomerulonephritis.  The veteran did not 
appeal that decision.

In December 2001, the veteran filed a claim of entitlement to 
service connection for conditions of the back, hips and 
kidneys.  His claim was denied in an October 2002 decision of 
the RO in Indianapolis, Indiana.  This appeal followed. 

The appeal is REMANDED to the Chicago RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In his June 2003 substantive appeal (VA Form 9), the veteran 
requested "a BVA video hearing at the Chicago Regional 
Office."  [The Board observes that although the veteran is a 
resident of Indiana, he requested a hearing at the Chicago RO 
due to disabilities.]

In a letter dated July 7, 2004, the Chicago RO informed the 
veteran that the "video hearing you requested  . . . has 
been scheduled . .  . on July 16, 2004".  The scheduled 
hearing was canceled at the request of the Indianapolis RO, 
evidently so they could again review the file.  On September 
2, 2004, the Chicago RO notified the veteran that he was 
scheduled to appear at a "video hearing . . . on October 21, 
2004."  

Both letters contained the following paragraph:

		Under authority recently granted by Congress, BVA, 
with your consent, will conduct this hearing using 
"video conferencing" techniques.  You will be at 
our office in 
Chicago and the BVA member conducting the hearing 
will be in Washington, D.C.  You will be linked 
through 
voice and picture transmission.  You will be able 
to see 
and hear the BVA member on a television screen, and 
he 
or she will be able to see and hear you.  

The undersigned Veterans Law Judge was assigned to conduct 
the hearing.  However, the veteran and his representative 
informed the undersigned that the veteran expected a face-to-
face hearing rather than a video conference hearing.  
The undersigned informed the veteran that if such was his 
desire, he would be scheduled for a Travel Board hearing.  
See 38 C.F.R. § 20.700(e) (2004): "If an appellant declines 
to participate in an electronic hearing, the appellant's 
opportunity to participate in a hearing before the Board 
shall not be affected."    
 
The veteran and his representative each subsequently filed 
signed statements dated October 21, 2004  to the effect that 
the veteran desired a Travel Board hearing at the RO in 
Chicago.  Accordingly, based on the regulation and the 
veteran's request, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action: 

		The veteran should be scheduled for a Travel Board 
hearing
at the RO in Chicago, Illinois at the earliest 
practicable date.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




